PER CURIAM.
The appellant challenges an order by which the trial judge purported to “forward” the appellant’s Florida Rule of Criminal Procedure 3.800(a) motion to this court for review. Because this order is appealable neither as a final order nor as a nonfinal order, we dismiss the appeal with the expectation that the trial judge will enter a final order on the appellant’s motion. In doing so, we note that the appellant’s 3.800(a) motion asserts a claim that was not presented in the appellant’s earlier motion pursuant to Florida Rule of Criminal Procedure 3.850.
DISMISSED.
ALLEN, WEBSTER and BROWNING, JJ., CONCUR.